DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities
Claim 14: - - The firearm multi-tool and sheath of claim 13, wherein the multi-tool further includes at least one of a tap hammer on a side of the frame of the multitool and a bushing wrench inset into the frame of the multitool. - - 
Applicant originally recites “the frame”, which could be interpreted as the “frame” recited in claim 1, that pertains to the sheath recited in claim 1. Seeing as claim 14 is dependent upon claim 1 through claim 13, and claim 13 recites “a frame of the multitool”, it’s best understood the “frame” recited in claim 14 pertains to the one associated with the multi-tool. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xingguo (US Patent No. 6916106).
In regards to claim 1, Xingguo discloses
A firearm multi-tool and sheath comprising: 
a multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21); and
a sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) for storing the multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21), the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) including
a frame (second handle 12 and first handle 11)
a bit driver (extendable shaft 50) pivotally connected (joint 82) to the frame (second handle 12 and first handle 11), and
a bit set storage (column 3 lines 35-39: As seen in FIG. 2, the other end of the handle 12 can have apertures with magnets for selectively holding a variety of tools such as wrenches 53 and screwdrivers 53' adapted to be used at the working location of the extendable shaft 50), wherein the bit set storage (column 3 lines 35-39) is inset in the frame (second handle 12 and first handle 11) and is structured and configured to house a plurality of bits (wrenches 53 and screwdrivers 53’). 
 
    PNG
    media_image1.png
    486
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    644
    media_image2.png
    Greyscale

NOTE: 
The preamble recites a “firearm multi-tool.” It is understood that the term “firearm” is a term of intended use, see MPEP 2114-II. Xingguo, though is not called a “firearm multi-tool”, the multi-tool and sheath it discloses are capable of being used with a firearm.   Therefore, the multi-tool of Xingguo is hereinafter interpreted to be a “firearm multi-tool”, meeting therefore the claim limitaitons.

In regards to claim 2, Xingguo discloses
The firearm multi-tool and sheath of claim 1, wherein the bit driver (extendable shaft 50) is magnetic (column 3 lines 30-33: In the fully extended position, the joint 52 in the shaft 50 is outside the handle 12 whereby a hex wrench or other type of wrench 53 which is magnetically held in the shaft 50) and spring- loaded (column 3 lines 29-30: the shaft can be spring actuated into an extended position).

In regards to claim 5, Xingguo discloses
The firearm multi-tool and sheath of claim 1, wherein the bit set storage (column 3 lines 35-39) is magnetic (column 3 lines 35-39: As seen in FIG. 2, the other end of the handle 12 can have apertures with magnets for selectively holding a variety of tools such as wrenches 53 and screwdrivers 53' adapted to be used at the working location of the extendable shaft 50.)

In regards to claim 6, Xingguo discloses
The firearm multi-tool and sheath of claim 5, wherein the bit set storage (column 3 lines 35-39) is interior to the frame (second handle 12 and first handle 11).

    PNG
    media_image3.png
    375
    672
    media_image3.png
    Greyscale

In regards to claim 7, Xingguo discloses
The firearm multi-tool and sheath of claim 5, wherein the bit set storage (column 3 lines 35-39) includes a plurality of cavities and each cavity is structured and configured to store one or more bits from the plurality of bits (wrenches 53 and screwdrivers 53’, column 3 lines 35-39: As seen in FIG. 2, the other end of the handle 12 can have apertures with magnets for selectively holding a variety of tools such as wrenches 53 and screwdrivers 53' adapted to be used at the working location of the extendable shaft 50.)

In regards to claim 10, Xingguo discloses
The firearm multi-tool and sheath of claim 1, wherein the frame (second handle 12 and first handle 11) is open on a first side and has walls on at least portions of a top, bottom, front, back, and second side.

    PNG
    media_image4.png
    600
    918
    media_image4.png
    Greyscale

In regards to claim 11, Xingguo discloses
The firearm multi-tool and sheath of claim 10, wherein the walls on the front, top, and bottom are partial walls.
NOTE: 
The front has a recess the push button, therefore is a partial wall as it has a bore. The top has a cavity for the extendable shaft to extend out of and recede into. The bottom has a void that accommodates the multitool components extruding out of it (see figures 6 and 7 below).

    PNG
    media_image5.png
    361
    634
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    274
    630
    media_image6.png
    Greyscale


In regards to claim 12, Xingguo discloses
The firearm multi-tool and sheath of claim 10, wherein the walls on the back and second side are complete walls.

    PNG
    media_image7.png
    600
    516
    media_image7.png
    Greyscale

In regards to claim 13, Xingguo discloses
The firearm multi-tool and sheath of claim 1, wherein the multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21) includes a plurality of tools (tools 16, 17, 18, 19 and 20) that are pivotally connected (pivot pin 21) to a frame of the multi-tool (see annotated figure below).

    PNG
    media_image8.png
    517
    911
    media_image8.png
    Greyscale


In regards to claim 14, Xingguo discloses
The firearm multi-tool and sheath of claim 13, wherein the multi-tool further includes at least one of a tap hammer (chain tool 18) on a side of the frame of the multitool.
NOTE: Though the chain tool 18 may not be intended to be a tap hammer, a hammer is broadly interpreted as a blunt object that can be used with a striking force. As such, the flat, blunt surfaces of chain 18 can be used to serve the function of a hammer. 

In regards to claim 16, Xingguo discloses
The firearm multi-tool and sheath of claim 13, wherein the plurality of tools (tools 16, 17, 18, 19 and 20) includes at least one of a bottle opener (bottle opener 19’).

In regards to claim 17, Xingguo discloses
A firearm multi-tool and sheath comprising
 a multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21) having a plurality of tools (tools 16, 17, 18, 19 and 20) that are pivotally connected (pivot pin 21) to a frame of the multi- tool; and
 
    PNG
    media_image8.png
    517
    911
    media_image8.png
    Greyscale

a sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) for storing the multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21), the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) including a frame (first handle 11 and second handle 12), 
a spring-loaded bit driver (extendable shaft 50; column 3 lines 29-30: the shaft can be spring actuated into an extended position) pivotally connected (joint 52) to the frame (first handle 11 and second handle 12), 
a release lever (button 51) structured and configured to engage with the spring-loaded bit driver (extendable shaft 50; column 3 lines 29-30) to releasably lock the bit driver (extendable shaft 50; column 3 lines 29-30) in place, and 
bit set storage (column 3 lines 35-39), wherein the bit set storage (column 3 lines 35-39) is inset in the frame (second handle 12 and first handle 11) and is structured and configured to house a plurality of bits (wrenches 53 and screwdrivers 53’, column 3 lines 35-39: As seen in FIG. 2, the other end of the handle 12 can have apertures with magnets for selectively holding a variety of tools such as wrenches 53 and screwdrivers 53' adapted to be used at the working location of the extendable shaft 50.).
NOTE:
Although Xingguo doesn’t explicitly say the push button “locks” the bit driver in place, it’s clear from the operation that when the bit driver of Xingguo is in its storage position, it will remain so until released by button 51 moving into an extended position. Thus, unless it moves, the bit driver will remain in its storage position, therein remaining locked in place. 

In regards to claim 18, A method of using a sheath as a bit driver, the method comprising: 
engaging a release lever (button 51) on a  frame (second handle 12 and first handle 11) of a sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) to release a spring-loaded bit driver (extendable shaft 50; column 3 lines 29-30), wherein the bit driver (extendable shaft 50) pivots (joint 52) away from the release lever (button 51) and the  frame (second handle 12 and first handle 11) acts as a handle for the bit driver (extendable shaft 50); 

    PNG
    media_image9.png
    315
    1019
    media_image9.png
    Greyscale

removing a multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21) from 
inside the frame (second handle 12 and first handle 11) of the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32); 

    PNG
    media_image10.png
    486
    991
    media_image10.png
    Greyscale

removing a bit (wrenches 53 or screwdrivers 53’) from bit set storage (column 3 lines 35-39) that 
is inset in the frame (second handle 12 and first handle 11) of the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32); and 

    PNG
    media_image11.png
    398
    628
    media_image11.png
    Greyscale

inserting the bit (wrenches 53 or screwdrivers 53’) into the bit driver (extendable shaft 50), 

    PNG
    media_image12.png
    325
    516
    media_image12.png
    Greyscale

wherein the bit driver (extendable shaft 50) magnetically engages (column 3 lines 30-33: In the fully extended position, the joint 52 in the shaft 50 is outside the handle 12 whereby a hex wrench or other type of wrench 53 which is magnetically held in the shaft 50) the bit (wrenches 53 or screwdrivers 53’).

In regards to claim 19, 
The method of claim 18, the method further comprising: 
removing the bit (wrenches 53 or screwdrivers 53’) from the bit driver (extendable shaft 50); 
securing the bit (wrenches 53 or screwdrivers 53’) into the bit storage (column 3 lines 35-39); 
inserting the multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21) into the  frame (second handle 12 and first handle 11) of the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32); and 
pivoting (joint 52) the bit driver (extendable shaft 50) toward the release lever (button 51) and engaging a cavity of the bit driver (extendable shaft 50) with an engagement portion of the release lever (button 51).

    PNG
    media_image13.png
    562
    670
    media_image13.png
    Greyscale



In regards to claim 20, 
The method of claim 18, wherein the bit set storage (column 3 lines 35-39) is magnetic (column 3 lines 35-39: As seen in FIG. 2, the other end of the handle 12 can have apertures with magnets for selectively holding a variety of tools such as wrenches 53 and screwdrivers 53' adapted to be used at the working location of the extendable shaft 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xingguo (US Patent No. 6916106) in view of Kao (US PG Pub No. 20070251355).
In regards to claim 8, Xingguo discloses 
The firearm multi-tool and sheath of claim 1, wherein the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) an external portion of the frame (second handle 12 and first handle 11).
Xingguo fails to disclose “further includes a clip on” on the external portion of the frame. However, Kao teaches a clip member 1 on the external portion of the frame of its hand tool. 

    PNG
    media_image14.png
    536
    686
    media_image14.png
    Greyscale

Xingguo and Kao are considered to be analogous to the claimed invention because they are in the same field of hand tools that include bits, bit drivers, and storage within a compartment of the tool for storing the bits. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xingguo to incorporate the teachings of Kao and include a clip on the exterior of the frame to increase ease of carrying, as well as potentially attaching not only to a persons belt, but also to a backpack or bag. 

In regards to claim 9, Xingguo as modified discloses
The firearm multi-tool and sheath of claim 8, wherein the clip (Kao clip member) 1 is a MOLLE compatible belt clip.
NOTE: 
As best understood, MOLLE is the acronym “modular lightweight load-carrying equipment”. For a clip to be MOLLE compatible, as long as the equipment it is being attached to has a sort of strap for it to clip on. Though not intended for MOLLE, the clip disclosed by Xingguo as modified by Kao should be capable of clipping onto a strap and supporting the tool. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xingguo (US Patent No. 6916106) in view of Caniparoli et al.(US Patent No. 8166850).
In regards to claim 15, Xingguo discloses
The firearm multi-tool and sheath of claim 13, wherein the plurality of tools (tools 16, 17, 18, 19 and 20) includes at least one.
Xingguo fails to disclose that at least one of the tools within the multitool consists of “a blade, a bolt override, a takedown punch, a firing pin retaining pin puller, at least one bolt carrier scraper, a carrier scraper, and a firing pin scraper”. However, Caniparoli teaches a multitool for use on firearms and explosives (Caniporili abstract), and includes actuation extension 30c which may be configured and used to engage a bolt mechanism of a firearm such as when the fire arm jams (Caniparoli Column  9 lines 16-19). Caniparoli also includes a blade 44. Xingguo and Caniparoli are considered to be analogous to the claimed invention because they are in the same field of multitools devices that include a bit driver and bit storage. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xingguo to incorporate the teachings of Caniparoli and include at least a blade or extension for use as a bolt mechanism as one of the plurality of tools in the multi-tool in order to provide varied functional support to the user without the user having to resort to carrying multiple different tools, as well as allowing for emergency servicing of fire-arm devices while in the field. 



Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 3, Xingguo discloses
The firearm multi-tool and sheath of claim 2, wherein the bit driver (extendable shaft 50), in a first orientation/configuration, is engaged with a release lever (push button 51) 
Xingguo fails to disclose “and is structured and configured to contain the multi-tool in the sheath.” Other applications include a bit driver that is on an external portion of a multitool, and/or have latching mechanisms:
Fig. 5 of Hardinge et al (US Patent No. 9701004)

    PNG
    media_image15.png
    459
    703
    media_image15.png
    Greyscale

Fig. 1A of Rauwerdink et al (US Patent No. 10265841)

    PNG
    media_image16.png
    403
    675
    media_image16.png
    Greyscale




Fig. 4A of Anderson et al. (US Patent No. 5711194)

    PNG
    media_image17.png
    436
    486
    media_image17.png
    Greyscale

	What these and others fail is in combination with an external sheath, serve as a part of a mechanism that retains the multitool within the sheath. Further, the arrangement of the bit driver on as disclosed on Xingguo would inhibit from readily being modified with the teachings from these other hand tools in a manner that would not destroy the reference.
As claim 4 is dependent upon claim 3, it would be considered allowable. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub No. 20110314719 teaches a gun tool including multiple tools specially configured for working on a gun.
US PG Pub No. 20170209999 teaches a multipurpose hand held tool including a handle and one or more tools. The multipurpose tool may include an inletted recess defined in the handle, and an accessory tool retained within the inletted recess.
US PG Pub No. 20200171642 teaches a multi-tool device is including a separable hinge architecture and an open-ended wrench mechanism. The open-ended wrench mechanism including a frame member with integrated or separate outer jaw, and a sliding and rotating inner jaw, and a spring to bias the jaws closed. Various means to arrest the motion on the stroke are presented.
US Patent No. 6352010 teaches a multi-purpose pocket tool which may incorporate for instance one or two knife blades, a Philips screwdriver, a pair of pliers, scissors, a cap remover, a can opener, tweezers and the like and, according to this invention, a bit holder shaft and a bit cartridge for single- or double-ended bits suitable for use on electrical devices and especially computers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723